Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamanaga et al. (JP 2015-073052 A).
Regarding Claim 1:
Yamanaga teaches that a multilayer coil array comprising: 
an element body that includes a magnetic layer (5A-5E; Fig. 2-3; para 0021) containing magnetic particles (see para 0022); 
a first coil (L1, Fig. 2; para 0020) and a second coil (L2) that are built into the element body; 
a first outer electrode (3A, Fig. 1), a second outer electrode (3B, Fig. 1), a third outer electrode (4A, Fig. 1), and a fourth outer electrode (4B, Fig. 1) that are provided on a surface of the element body and are respectively electrically connected to end portions of the first coil and the second coil; and 
a non-magnetic layer (16A-16D, Fig. 2; para 0038) between the first coil and the second coil, 
wherein 
the first coil and the second coil  are each formed by a plurality of coil conductors being connected to each other in a stacking direction (construed from Fig. 3), 
at least one of 
a coil conductor (10D, Fig. 3) of the first coil that is closest to the second coil among the plurality of coil conductors of the first coil, and 
a coil conductor (12A, Fig. 3)  of the second coil that is closest to the first coil among the plurality of coil conductors of the second coil 
contacts the non-magnetic layer , and 
a length of the coil conductor (i.e. 10D and 12A in Fig. 2) that contacts the non-magnetic layer is different from lengths of the other coil conductors (construed from Fig. 3).  

Regarding Claim 2:
As applied to claim 1, Yamanaga teaches that the length of the coil conductor (i.e. 12A in Fig. 3) that contacts the non-magnetic layer is smaller than the lengths of the other coil conductors (i.e. 12B-12D; construed from Fig. 3).  

Regarding Claim 3 and 6:
As applied to claim 1 and 2, Yamanaga teaches that a non-magnetic portion (16E) is provided in at least one place between adjacent coil conductors among the plurality of coil conductors of the first coil and the plurality of coil conductors of the second coil.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 4 and 7 are rejected under AIA  35 U.S.C. 103 as obvious over by Yamanaga.
Regarding Claims 4 and 7:
As applied to claim 3 and 6, Yamanaga teaches the claim invention except the non-magnetic layer and the non-magnetic portion have the same composition. 
	Although it is not explicitly stated that except the non-magnetic layer (16A-16D) and the non-magnetic portion (16E) have the same composition, this appears to be the case since it is not taught that they are formed of different materials. Alternatively, it would have been obvious that except the non-magnetic layer and the non-magnetic portion have the same composition would be formed of the same material to simplify design, reduce manufacturing costs and provide a desired magnetic property.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over  Yamanaga in view of Watanabe et al. (JP 2006351954 A).
Regarding Claims 4 and 8:
As applied to claim 4 and 7, Yamanaga teaches the claim invention except the non-magnetic layer and the non-magnetic portion are composed of a Zn-Cu ferrite.
	However, Watanabe teaches in para 0031 that The nonmagnetic green sheet may be formed by applying a slurry containing a mixture of Fe 2 3 and ZnO and CuO as a raw material on a film by a doctor blade method.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the non-magnetic layer and the non-magnetic portion are composed of a Zn-Cu ferrite to provide a multilayer common mode filter capable of reducing stray capacitance and improving high-frequency characteristics (para 0012).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837